DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/23/2021 has been entered.
Amended claims 1-13, 15, 17-21, 23-25, 27-31 and new claims 32-33 are pending in the present application.
Applicants elected previously the following species:  (1) an isolated vertebrate cell wherein at last one or all copies of matriptase gene are deleted or knocked out; (2) SEQ ID NO: 1; (3) a hamster cell; and (4) glycoproteins.
Claims 3-4, 7, 23-25 and 29-31 were withdrawn previously from further consideration because they are directed to non-elected species.  
Accordingly, amended claims 1-2, 5-6, 8-13, 15, 17-21, 27-28 and 32-33 are examined on the merits herein with the above elected species.

Response to Amendment

	2.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Lack of Written Description was withdrawn upon further consideration and in light of currently amended claims.
3.	The rejections on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8-17 of U.S. Patent No. 10,414,802 was withdrawn upon further consideration and in light of Applicant’s persuasive arguments set forth in the Amendment dated 07/23/2021 (pages 17-23). 

Claim Rejections - 35 USC § 112 (Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1-2, 5-6, 8-13, 15, 17-21, 27-28 and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
recombinant CHO-K1 derived CHO cell suitable for recombinant expression of a polypeptide of interest, wherein the CHO-K1 derived CHO cell is altered to impair the functional expression of its endogenous matriptase gene by gene-knockout, gene deletion, gene silencing or a combination thereof, and wherein the CHO-K1 derived CHO cell comprises at least one heterologous polynucleotide encoding the polypeptide of interest with a secretory leader sequence and the polypeptide of interest is secreted from said CHO-K1 derived CHO cell, and wherein impairing the effect of matriptase in said cell reduces clipping of the secreted polypeptide of interest; a method for producing the same isolated recombinant CHO-K1 derived CHO cell; a method for recombinantly producing a polypeptide of interest or selecting a CHO-K1 derived CHO cell recombinantly expressing a polypeptide of interest using the same isolated recombinant CHO-K1 derived CHO cell; and a method for selecting a CHO-K1 derived CHO cell for recombinant production of a secreted polypeptide of interest;
does not reasonably provide enablement for any other isolated CHO cells or CHO cell lines, and/or any CHO cell in which impairing the effect of matriptase via at least deletion of one or both copies of the matriptase gene reduces clipping of the secreted polypeptide of interest; and methods of making and using these other CHO cells as claimed broadly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This is a modified rejection.
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
When read in light of the instant specification, the sole purpose for the preparation of an isolated CHO cell or selecting a CHO cell for recombinant production of a secreted polypeptide of interest, wherein the cell is altered to impair its functional expression of the matriptase gene by gene knockout, gene mutation, gene deletion, gene silencing or a combination thereof is to significantly reduce or even completely prevent clipping/degradation of recombinant polypeptides of interest secreted by the CHO  cell (see at least paragraphs 1, 6-7 and 13).  The instant specification is not enabled for the instant broadly claimed invention for the reasons discussed below.

1.   	The breadth of the claims 
Amended claims 1-2, 5-6, 8-13 and 17-21 encompass any isolated CHO (Chinese hamster ovary) cell/cell line suitable for recombinant expression of a polypeptide of interest (e.g., a glycopolypeptide as the elected species), wherein the CHO cell is altered to impair the effect of matriptase (e.g., at least one or all copies of the matriptase gene are deleted as the elected species), wherein the effect of matriptase is impaired because functional expression of the matriptase gene is reduced or eliminated in said cell by gene knock-out, gene mutation, gene deletion or a combination of any of the foregoing, and wherein the CHO cell comprises at least one heterologous polynucleotide encoding any polypeptide of interest (e.g., mAb, glycoprotein, fusion protein) and a secretory leader sequence that may or may not be operably linked to the polypeptide of interest, wherein the CHO cell secretes the polypeptide of interest and wherein impairment the effect of matriptase in said cell reduces clipping of the secreted polypeptide of interest; a method for producing the same CHO cell; a method for recombinantly producing a polypeptide of interest using the same CHO cell; and a method for selecting a CHO host cell which recombinantly expresses a polypeptide of interest using the same CHO cell.
Amended claims 15 and 27-28 encompass a method for selecting any CHO cell for recombinant production of a secreted polypeptide of interest (e.g., a glycopolypeptide as the elected species) by selecting a CHO cell in which the effect of endogenous protease matriptase is impaired by reduction or elimination of functional expression of the matriptase gene by gene knock-out, gene mutation, gene deletion or a combination of any of the foregoing, in which method the CHO cell is not even required to comprise at least a heterologous polynucleotide encoding a secreted polypeptide of interest, let alone a heterologous polynucleotide encoding a polypeptide of interest with a secretory leader sequence.

2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (04/29/2014), virtually nothing was known about using a CHO cell/cell line, in which its functional expression of the matriptase gene is reduced or eliminated by gene knock-out, gene mutation, gene deletion, gene silencing or a combination thereof for recombinant expression of a secreted heterologous polypeptide of interest; and particularly impairment the effect of matriptase in said cell reduces clipping of the secreted polypeptide of interest, as protease inhibitors such as alpha-1-antitrypsin) into a eukaryotic cell (e.g., COS, BHK, 293 cells; col. 7, lines 18-44 and Example 2).  Sandberg et al identified metalloproteinases play a major role in destabilizing the production of a recombinant factor VIII from a DHFR-CHO cell line in serum-free medium (Abstract; Table 1), while Robert et al identified a metalloproteinase and cathepsin D are responsible for the degradation of an Fc-fusion recombinant protein produced from CHO cells derived from the DFHR deficient DUKX-B11 cell line (Abstract), and Dorai et al (Biotechnol. Prog., 2011) reported one or more serine-threonine class of proteases and not metalloproteases are significantly involved in the N-terminal clipping of glucagon-like-peptide-1-antibody fusion proteins produced by the CHO-K1SV cell line which is adapted to grow in animal protein free media (Abstract; Table 1).  Thus, it is apparent that different CHO cell lines have different endogenously expressed protease profiles that are responsible for the proteolytic degradation of recombinant proteins.  Moreover, before the effective filing date of the present application (04/29/2014) Wurm (Processes 1:296-311; doi:10.3390/pr1030296, 2013) CHO cells are immortalized cells  that are characterized by a high degree of genetic and phenotypic diversity; and stated “It is proposed that the name CHO represents many different cell types; based on their inherent genetic diversity and their dynamic rate of genetic change.  The continuing remodeling of genomic structure in clonal or non-clonal cell populations; particularly due to the non-standardized culture conditions in hundreds of different labs renders CHO cells a typical case for “quasispecies”” (Abstract).  Lewis et al (Nature Biotechnology 31: 759-765; 2013) sequenced and analyzed the genomes of six CHO cell lines from the CHO-K1, DG44 and CHO-S lineages; and identified hamster genes missing in different CHO cell lines, detected >3.7 million single-nucleotide polymorphisms (SNPs), 551,240 indels and 7,063 copy number variations that highlight genetic heterogeneity and diversity among CHO cell lines (Abstract).  Lewis et al concluded “There are important differences in genomic content among CHO cell lines that can influence cell line traits.  These are likely to be further influenced by differences in gene expression” (page 764, left column, second full paragraph).  Warner (Glycobiology 3:455-463, 1993; IDS) also taught that CHO cell lines are highly mutagenized and have profound chromosomal rearrangements, and stated “In CHO K 1 cells, one allele of the sialidase gene was localized on the terminus of chromosome 2.  The second allele, however was localized on a marker chromosome M1, which appears as a fragmented derivatives of chromosome 2.  In contrast, in DG 44 cells, no intact chromosome 2 was identified and one allele of the sialidase gene was found on marker chromosome M1.  The other allele was located on marker chromosome M16 q+ which appears as a fusion of M1 with chromosome 5.  These results dramatically demonstrate the complexity of targeting in mutagenized cells” (page 847, right column, second paragraph continues to first sentence of third paragraph).  Furthermore, the physiological art is recognized as unpredictable (MPEP 2164.03).    
3.  	The amount of direction or guidance provided  
Apart from disclosing an “unexpected” finding that matriptase is the main protease involved in proteolytic degradation of secreted recombinant proteins in CHO-K1 derived CHO cells via siRNA, TALEN and ZFN knockdown approaches (examples 1-5); the instant specification fails to provide sufficient guidance on the issue that matriptase is also the major protease that is responsible for the degradation of secreted recombinant proteins expressed from any other CHO cells or CHO cell lines, such that these other CHO cells/cell lines with their impaired endogenous matriptase gene expression can still express and secrete recombinant polypeptides of interest with reduced clipping, including significantly reduced clipping, of the recombinant polypeptides as encompassed by the instant claims.  Particularly, as already noting above that different CHO cells/cell lines have different endogenously expressed protease profiles that are responsible for the proteolytic degradation of recombinant proteins; coupled with a high degree of genetic heterogeneity and diversity among CHO cells/cell lines that are known to be highly mutagenized and have profound chromosomal rearrangements which also present complexity in gene targeting (e.g., matriptase gene) in these highly mutagenized CHO cell lines.  The post-filing Laux reference (Biotechnology and Bioengineering DOI:10.1002/bit.26731, pages 2530-2540, 2018) stated “Using protease inhibitors, transcriptomics, and genetic knockdowns, we have identified, out of the >700 known proteases in rodents, matriptase-1 as the major protease involved in the degradation of recombinant proteins expressed in CHO-K1 cells” (Abstract).  Even in 2018, Laux et al still stated “Proteolytic degradation has been shown to be dependent on the host cell line used, the culture conditions, or the amount of glycosylation of the expressed polypeptide…However, to date, little is known about the endogenously expressed proteases in the host cells or the proteases responsible for proteolytic degradation” (page 2531, left column, top of third paragraph); and “[t]he choice of the mammalian cell line used as the production host has an influence on proteolytic degradation due to differentially expressed proteases…Therefore, one option is to screen different cell lines to identify one in which proteolytic degradation of the polypeptide does not occur.  However, this is time consuming, may require the adaptation of production processes, and rarely eliminates the proteolytic degradation.  Therefore, better ways are needed to address this problem” (page 2531, left column, bottom of third paragraph). 
The instant specification also fails to provide sufficient guidance for a skilled in the art on how to express any secreted heterologous polypeptide of interest that may not possess a secretory/signal/leader peptide from a recombinant CHO cell as encompassed by the instant claims.  Especially, the instant specification states explicitly “To achieve secretion of the recombinant polypeptide of interest into the cell culture medium, an appropriate leader peptide is provided in the polypeptide of interest.  Leader sequences and expression cassette designs to achieve secretion of polypeptide of interest are well known in the prior art and therefore, do not need to be described herein” (paragraph [68]).  As already noted above, although currently amended independent claim 1 recites the limitation “at least one heterologous polynucleotide encoding a 
Since the prior art before the effective filing date of the present application (04/29/2014) did not provide any guidance regarding to the aforementioned issues, it is incumbent upon the present application to do so.  Given the state of the prior art and coupled with the lack of sufficient guidance provided by the present application, it would have required undue experimentation for a skilled artisan to make and use the instant broadly claimed inventions.
As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the unpredictability of the relevant physiological  the instant broadly claimed invention.

Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment filed on 07/23/2021 (pages 12-17) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.  
Applicant argued basically that the present application provides sufficient guidance and examples on how to make and use the claimed inventions without undue amount of experimentation.  Specifically, Applicant argued that the instant claims only encompass CHO cells and based on the teachings of the present application, it would not have required undue experimentation for a skilled artisan to take any CHO cell, reduced or eliminated the expression of matriptase, and confirmed that the reduction or elimination of matriptase reduced the clipping of the secreted polypeptide of interest using standard-recognized techniques.  With respect to the examiner’s cited references on different CHO cell lines having different endogenously expressed protease profiles that are responsible for the proteolytic degradation of recombinant proteins, Applicant argued the present claims do not require that recombinant protein clipping is “exclusively” affected by matriptase, and that the claims encompass CHO cells in which clipping of the secreted protein of interest is reduced when the expression of matriptase is reduced or eliminated, regardless of whether other proteases also contribute to clipping.  With respect to the issue that CHO cells represent a “quasispecies” with high inherent genetic diversity and a dynamic rate of genetic change and hamster genes missing in different CHO cell the CHO cell is a CHO-K1 derived CHO cell, Applicant noted that such cells are adapted versions of the ancestral CHO-K1 cell line and that CHO-K1 derived CHO cells were well known in the art. 
First, the instant claims encompass any isolated CHO cell suitable for recombinant expression of a secreted polypeptide of interest as long as impairment of the effect of matriptase in said CHO cell reduces clipping of the secreted polypeptide of interest.  However, apart from disclosing an “unexpected” finding that matriptase (a type II-transmembrane serine protease) is the main protease involved in proteolytic degradation of secreted recombinant proteins in CHO-K1 derived CHO cells via siRNA, TALEN and ZFN knockdown approaches (examples 1-5); the instant specification fails to provide sufficient guidance on the issue that matriptase is also the major protease that is responsible for the degradation of secreted recombinant proteins expressed from any other CHO cells or CHO cell lines, such that these other CHO cells/cell lines with their impaired endogenous matriptase gene expression can still different CHO cells/cell lines have different endogenously expressed protease profiles that are responsible for the proteolytic degradation of recombinant proteins; coupled with a high degree of genetic heterogeneity and diversity among CHO cells/cell lines that are known to be highly mutagenized and have profound chromosomal rearrangements which also present complexity in gene targeting (e.g., matriptase gene) in these highly mutagenized CHO cell lines.  For example, Sandberg et al identified metalloproteinases play a major role in destabilizing the production of a recombinant factor VIII from a DHFR-CHO cell line in serum-free medium (Abstract; Table 1), while Robert et al also identified a metalloproteinase and cathepsin D are responsible for the degradation of an Fc-fusion recombinant protein produced from CHO cells derived from the DFHR deficient DUKX-B11 cell line (Abstract).   Additionally, Lewis et al concluded “There are important differences in genomic content among CHO cell lines that can influence cell line traits.  These are likely to be further influenced by differences in gene expression” (page 764, left column, second full paragraph), regardless that the reference is silent on matripsin gene being one of the missing genes.  Moreover, Warner also noted the complexity of gene targeting in CHO cell lines due to their highly mutagenized and profound chromosomal rearrangements.  Thus, the state of the relevant prior art indicated at least “unpredictability” and “non-routine experimentation”; and accordingly it would have 
Second, all the relevant examples in the present application used CHO-K1 derived CHO cells.  With respect to example 3 of the specification, it merely indicates that mouse matriptase (MT-P1) can cleave a polypeptide of interest when they are added into a chemically defined culture medium at different molar ratios of protease/polypeptide of interest.  Example 3 has nothing to do with the issue whether apart from CHO-K1 derived CHO cells an impairment of matriptase in other CHO cells is capable of reducing clipping of a secreted polypeptide of interest.  Since the prior art before the effective filing date of the present application (04/29/2014) did not provide any guidance regarding to this issue, it is incumbent upon the present application to do so.  
Third, with respect to new claims 32-33 they are under rejection for the issue of a heterologous polynucleotide encoding a polypeptide of interest for recombinant production of a secreted polypeptide of interest.
Fourth, please refer to the given scope of enablement and the analysis of the Wands factors for the instant claims in the above modified 112, first paragraph rejection for more details.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new ground of rejection.
It is unclear what is encompassed in claims 5, 18 and 28 with the limitation “wherein the matriptase comprises the amino acid sequence of SEQ ID NO: 1”.  Which matriptase?  The unaltered endogenous matriptase or the impaired endogenous matriptase?  Accordingly, the metes and bounds of the claims are not clearly determined.  The examiner suggests to insert - - unaltered endogenous - - in front of the term “matriptase” in the above limitation to overcome this rejection.
In independent claim 15, there is no nexus between the preamble reciting “for recombinant production of a secreted polypeptide of interest” with the body of the claim reciting method steps (i)-(ii).  There is nothing in the recited method steps that a CHO cell contains any polynucleotide encoding a secreted polypeptide of interest for recombinant production as recited in the preamble of the claim.
In new claims 32-33, it is unclear what is encompassed by the limitation “a CHO-K1 derived cell”.  Is a CHO-K1 derived cell referred to a CHO-K1 derived CHO cell or any cell as long as it is derived from CHO-K1 cell?  Clarification is requested because the metes and bounds of the claims are not clearly determined.  The examiner suggests inserting the term “CHO” in front of the term “cell” in the above limitation to obviate this rejection.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims recite the limitation “polynucleotide encoding a polypeptide of interest”; however currently amended independent claim 1 from which claims 10 and 12-13 are dependent upon already recites the limitation “polynucleotide encoding a polypeptide of interest and a secretory leader sequence”.  Thus, the scope of the dependent claims is broader than the scope of independent claim 1 from which they are dependent upon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633